Lorirg-, J.
The plaintiff in this case was injured by the collapse of a barn while in process of construction. One Perrault was in charge of the work. The evidence warranted a finding that the collapse of the barn was caused by the negligent method of erection pursued by Perrault. The defendant contended that Perrault was doing the work as an independent contractor, and the only question here is whether there was evidence that the plaintiff was hired by the defendant and not by Perrault as an independent contractor.
If Perrault was not an independent contractor he was or could *486have been found to be a superintendent of the defendant. We are of opinion that there was evidence of that fact. Perrault was dead at the time of the trial. One witness testified that “ Perrault always told me that he was running the job; he was foreman.” In addition the plaintiff testified that he went to work on October 20; that on October 19 he asked the defendant “ for a job ” on the barn and the defendant said “ Go and see Perrault.” To which the plaintiff answered: “ I went to see him and he told me to come and see you, he wasn’t hiring the men,” and the defendant replied, “ Go and see him and tell him it is I told you to come there.” That he then went to Perrault and was hired on that day and went to work on the morning of the next day, the twentieth. Perrault’s son testified that “ the job started on the nineteenth of October,” and the defendant’s story was that the contract with Perrault was made on the morning of the twentieth. Not only was the plaintiff hired the day before the contract was made and seemingly at an earlier hour on that day, but so far as appears this was the only agreement of hiring which the plaintiff made. There was also evidence that the defendant took the plaintiff home in his buggy after the accident, or hired and paid his brother, a livery stable keeper, for doing so. This could be taken to be an admission that he was the person interested.

jExceptions overruled.